UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8089



JEFFREY ALAN TAYLOR,

                                             Plaintiff - Appellant,

          versus


ROBERT HARDIN DEADERICK, JR.; JOHN CALVERT
BOWERS; VIRGINIA STATE BAR,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-629)


Submitted:   April 25, 2002                    Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Alan Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Alan Taylor, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   Taylor v. Deaderick, No.

CA-01-629 (E.D. Va. Nov. 15, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2